DETAILED ACTION
	This office action is in response to the amendment filed on 3/31/2021 in which claims 1-7, 11-21, and 29-36 are pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/31/2021 have been fully considered but they are not persuasive.
”over a bandwidth wider than an operating range of the UE”
Park ([0074]-[0077] table 1 shows the system band width 1.4-20MHz including multiple narrowband carriers creating a larger single wideband carrier making up the complete bandwidth of the LTE system.)
Basu Mallik [0004] LTE system bandwidth can be 1.4MHz up to 20 MHz.
This means communication with a reduced bandwidth (narrowband) UE would take place on a smaller band that is located on a bandwidth that is wider than the operating range of the UE.

“from outside of the operating range of the UE”
Basu Mallik ([0146] Repetitions may include transmitting different redundancy versions of encoded system information (i.e. different portions of the encoded system information) [0174] describes a CE device operates outside the range of the legacy UE)
This means portions of the SI are sent in repetitions in order to reach UEs that are farther away than the normal coverage range of the system. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 11, 13-15, 19- 21, 29, 32, 33, 35, and 36   is/are rejected under 35 U.S.C. 103 as being unpatentable over Basu Mallick et al (US20170318478A1) in view of Ly et al. (US20180109344A1) and Park et al. (US201800483346A1).
As to claims 1, 11, 21, and 29 Basu Mallik teaches a method for use in a user equipment (UE) of acquiring system information or a synchronization signal, the method comprising: 
receiving, from a network node, a plurality of subframes, wherein each subframe of the plurality of subframes includes a repetition of either system information or a synchronization signal, ([0231] a network node 800B sends system information to a wireless device 800A [0191].  [0208] One version of such coded SI then corresponds to a portion of the coded SI. Different portions--versions--of the coded SI may be transmitted at different times (for instance in different subframes). [0209] However, the SI versions may also be simple repetitions or a combination of redundancy versions and their repetitions)
the repetition of the system information or synchronization signal is divided into a number (N) of transmission blocks in a frequency domain of a first bandwidth, wherein N is an integer greater than one; and ([0209] For instance, there may be four (in general K, K being an integer larger than 1) redundancy versions defined for each SI message and these four RVs are transmitted cyclically repeated a plurality of times (in general N, N being an integer larger than 1). The SI versions may be mapped to the respective subframes [0217] the frequency location of the SI may be fixed to the central 6 PRBs or to any other subset of frequency resources.)
receiving the plurality of subframes comprises acquiring at least a portion of the system information or synchronization signal from outside of the operating range of the UE; ([0146] Repetitions may include transmitting different redundancy versions of encoded system information (i.e. different portions of the encoded system information) [0174] describes a CE device operates outside the range of the legacy UE )
combining the one instance of each transmission block of N transmission blocks from one or more repetitions of the respective received plurality of subframes to decode the system information or synchronization signal. ([0210] The apparatus may further include a combining unit that combines the plurality of versions received [0211] The combining may include incremental redundancy combining of different redundancy versions to one coded block which is then decoded.)
But does not specifically teach:
the system information or synchronization signal is provided over a bandwidth wider than an operating range of the UE; and  
Detecting, from the repetition of the system information or synchronization signal, the minimum system information or synchronization signal, wherein the minimum system information or synchronization signal comprises one instance of the each of the N transmission blocks that the system information or synchronization signal is divided to;
However Ly teaches Detecting, from the repetition of the system information or synchronization signal, the minimum system information or synchronization signal, wherein the minimum system information or synchronization signal comprises one instance of the each of the N transmission blocks that the system information or synchronization signal is divided to; ([0030] FIG. 9 illustrates a synchronization signal repeated within a synchronization burst using a repetition pattern according to some aspects of the present disclosure. [0060] The synchronization signals may include, for example, Primary Synchronization Signals (PSSs), Secondary Synchronization Signals (SSSs), Physical Broadcast Channels (PBCH), The PSS and SSS may provide timing and frequency synchronization information, The PBCH may include, for example, the Master Information Block (MIB), which may include essential system information for use in obtaining the minimum system information)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the methods of Basu Mallik with the synchronization method of Ly in order to enable the user equipment to synchronize communication with the wireless communication network.
But Basu Mallik in view of Ly does not specifically teach:
the system information or synchronization signal is provided over a bandwidth wider than an operating range of the UE; and  
However Park teaches the system information or synchronization signal is provided over a bandwidth wider than an operating range of the UE; and ([0074]-[0077] table 1 shows the system band width 1.4-20MHz including multiple narrowband carriers creating a larger single wideband carrier making up the complete bandwidth of the system.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to understand that the UE from Basu Mallik in view of Ly in the flexible LTE system as stated Basu Mallik [0004] in combination with the system of Park would send the system information to a CE reduced bandwidth UE on one 1.4MHz narrowband which is inside/on a wideband (which is a bandwidth wider than the CE reduced bandwidth UE can operate on) in order to provide radio resources for a MTC terminal using reduced bandwidth within an LTE system.

As to claims 3, and 13, Basu Mallik in view of Ly and Park teaches the method of Claim 1, wherein the UE comprises a narrowband wireless device operable to receive a bandwidth less than the first bandwidth, and ([0050] Reduction in supported bandwidth for the low-cost LTE: The low cost of 1.4 MHz (6 RB) downlink bandwidth could cover most application scenarios of MTC. [0059]-[0060]. [0069] reduced maximum transport block size for unicast and/or broadcast signaling)
combining the one instance of each transmission block of N transmission blocks to decode the minimum system information or synchronization signal comprises combining one instance of each transmission block from two or more repetitions of two or more respective subframes of the plurality of subframes. ([0209] For instance, there may be four (in general K, K being an integer larger than 1) redundancy versions defined for each SI message and these four RVs are transmitted cyclically repeated a plurality of times (in general N, N being an integer larger than 1). The SI versions may be mapped to the respective subframes [0217] the frequency location of the SI may be fixed to the central 6 PRBs or to any other subset of frequency resources. [0210] The apparatus may further include a combining unit that combines the plurality of versions received [0211] The combining may include incremental redundancy combining of different redundancy versions to one coded block which is then decoded.)
As to claims 4, and 14, Basu Mallik in view of Ly and Park teaches the method of Claim 3, wherein each repetition of the minimum system information or ([0217] frequency location of the SI may be fixed to the central 6 PRBs)
combining one instance of each transmission block from two or more repetitions of two or more respective subframes of the plurality of subframes comprises frequency hopping in the plurality of subframes until the UE receives all N transmission blocks in the frequency domain. ([0217] the application of frequency hopping may be fixed or signaled [0209] The SI versions may be mapped to the respective subframes.  [0211] The combining may include incremental redundancy combining of different redundancy versions to one coded block which is then decoded.)
As to claims 5, and 15, Basu Mallik in view of Ly and Park teaches the method of Claim 4, wherein combining one instance transmission block from two or more repetitions of two or more respective subframes of the plurality of subframes comprises frequency hopping over N subframes in the plurality of subframes and combining one transport block from each of the N subframes. ([0217] the application of frequency hopping may be fixed or signaled [0209] The SI versions may be mapped to the respective subframes.  [0211] the combining may include incremental redundancy combining of different redundancy versions to one coded block which is then decoded.)
As to claims 19 and 35, Basu Mallik in view of Ly and Park teaches the UE of claim 11, wherein the minimum system information includes at least one of a master information block (MIB) and a system information block (SIB). ([0038] System information is structured by means of System Information Blocks (SIBs), each of which includes a set of parameters. In particular, system information is transmitted in a Master Information Block, MIB, and a number of System Information Blocks)
As to claims 20 and 36, Basu Mallik in view of Ly and Park teaches the UE of Claim 11, 
wherein the synchronization signal includes at least one of a primary synchronization signal (PSS) and a secondary synchronization signal (SSS). (Ly [0060] The synchronization signals may include, for example, Primary Synchronization Signals (PSSs), Secondary Synchronization Signals (SSSs),)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the methods of Basu Mallik with the synchronization method of Ly in order to enable the user equipment to synchronize communication with the wireless communication network.
As to claim 32, Basu Mallik in view of Ly and Park teaches the network node of claim 29, wherein each transmission block of the N transmission blocks in the frequency domain for one repetition includes a different identifier. ([0041] the repetitions have different redundancy versions and thus, they are not repetitions of the bits effectively transmitted but rather repetitions of the data carried but coded differently.)
As to claim 33, Basu Mallik in view of Ly and Park teaches the network node of Claim 32, wherein the identifier comprises a hybrid automatic repeat request (HARQ) incremental redundancy version. ([0146] transmitting different redundancy versions of encoded system information (i.e. different portions of the encoded system information) similarly to the retransmissions as described above for HARQ and as employed in the current LTE/LTE-A standard. The combining may also work in the same way, for instance the incremental redundancy combining, possibly alongside with the soft combining of different repetitions of the redundancy versions transmitted).



Claims 2, 12, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basu Mallik in view of Ly and Park as applied to claim 1 and further in view of Ng et al. (US20150181575A1).
As to claims 2, and 12, Basu Mallik in view of Ly and Park teaches the method of Claim 1, 
But does not specifically teach:
wherein the UE comprises a wideband wireless device operable to receive a bandwidth equal to or greater than the first bandwidth, and combining the one instance of each transmission block of N transmission blocks to decode the minimum system information or synchronization signal comprises combining the one instance of each transmission block of N transmission blocks of one repetition of one respective subframe of the plurality of subframes.
However Ng teaches wherein the UE comprises a wideband wireless device operable to receive a bandwidth equal to or greater than the first bandwidth, and ([0157] transport blocks sizes for MTC may be smaller and the MTC may not be capable of processing legacy SIB because of their size.. [0173] describes an example of system information transmission for a legacy UE and a MTC UE. Wherein the legacy UE can receive its system information in one subframe 1505 and the MTC UE has to receive repetitions in subframe 1510 and 1520. )
(Fig. 15 shows the legacy SIB1 in subframe 1505 of system information spanning over 11 symbols of the subframe which will be combined and decoded at the receiving UE. [0046])
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to understand that a legacy UE of Basu Mallik in combination with Ng operates at a larger bandwidth (transport block size) and does not require repetitions across subframes to decode received signals. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the UEs of Basu Mallik with the legacy UEs of Ng in order to receive system information.
As to claim 30, Basu Mallik in view of Ly and Park teaches the network node of Claim 29, 
But does not specifically teach:
wherein each repetition of the minimum system information or synchronization signal includes the N transmission blocks in the same order within the frequency domain.
However Ng teaches wherein each repetition of the system information or synchronization signal includes the N transmission blocks in the same order within the frequency domain. (Fig. 15 and [0173] describes the Sibs are in the same order over the repetitions in each subframe.) 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the UEs of Basu Mallik with the legacy UEs of Ng in order to receive system information.


Claims 6, 7, 16, 17, and 31, is/are rejected under 35 U.S.C. 103 as being unpatentable over Basu Mallik in view of Ly and Park as applied to claim 3 and further in view of Oh (US2016295345A1). 
As to claims 6, 16, and 31, Basu Mallik in view of Ly and Park teaches the method of Claim 3, 
combining one instance of each transmission block from two or more repetitions of two or more respective subframes of the plurality of subframes comprises combining transmission blocks at a same frequency for each subframe of the plurality of subframes until the UE receives all N of the transmission blocks in the frequency domain.
(Basu Mallik ([0217] frequency location of the SI may be fixed to the central 6 PRBs) [0217] the application of frequency hopping may be fixed or signaled [0209] The SI versions may be mapped to the respective subframes.  [0211] The combining may include incremental redundancy combining of different redundancy versions to one coded block which is then decoded.)
But does not specifically teach:
wherein repetitions of the minimum system information or synchronization signal include the N transmission blocks in a different order within the frequency domain, 
However Oh teaches wherein repetitions of the system information or synchronization signal include the N transmission blocks in a different order within the frequency domain, ([0141] and fig. 6 shows the narrowband transmission blocks are in order without frequency hopping and out of order when frequency hopping is enabled.) 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the transmission blocks of Basu Mallik with the frequency hopping pattern of OH in order to prevent collision of system information and paging signals.
Basu Mallik in view of Ly and Park and further in view of Oh teaches:
such that the UE does not need to perform frequency hopping to receive each transmission block from different subframes.
The order of the blocks does not change the outcome of receiving the repetitions since each block contains the same information (Ly [0067]) therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to place the blocks in any order (Oh fig. 6) with or without frequency hopping as done in Basu Malik in view of Ly.	As to claims 7, and 17, Basu Mallik in view of Ly and Park applied to claim 3 and further in view of Oh teaches the method of Claim 6, wherein combining one instance of each transmission block from two or more repetitions of two or more respective subframes of the plurality of subframes comprises combining one instance of each transmission block at the same frequency in each of N subframes of the plurality of subframes. (Basu Mallik [0217] frequency location of the SI may be fixed to the central 6 PRBs) [0217] the application of frequency hopping may be fixed or signaled [0209] The SI versions may be mapped to the respective subframes.  [0211] the combining may include incremental redundancy combining of different redundancy versions to one coded block which is then decoded.)
	 



Claims 18 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basu Mallik in view of Ly and Park as applied to claim 11 and further in view of Xu et al. (US20150078300A1).
As to claims 18, and 34, Basu Mallik in view of Ly and Park teaches the UE of claim 11, 
But does not specifically teach:
wherein the plurality of subframes comprises consecutive subframes.
However Xu teaches wherein the plurality of subframes comprises consecutive subframes. ([0064] describes the PBCH may be repeated in an adjacent subframe to the originally transmitted PBCH subframe) 
It would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to modify the transmission methods of Basu Mallik with the methods from Xu in order to enhance coverage and reduce wake up time for the UE. 






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang et al. (US20170272976A1) [0029] reduced bandwidth communication for range extension 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933.  The examiner can normally be reached on 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Elton Williams/Examiner, Art Unit 2465